Citation Nr: 1636227	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  14-40 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a mouth injury for VA disability compensation purposes.

2.  Entitlement to service connection for a dental disorder, to include damage to the bridge and teeth, for VA disability compensation purposes.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel



INTRODUCTION

The Veteran served on active duty from September 1957 through February 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran has perfected a timely appeal of that denial.

The Veteran requested initially that a Board hearing be scheduled in this matter.  That request was later withdrawn by the Veteran.  Neither he nor his representative has made a renewed hearing request.

This matter was remanded previously by the Board in August 2015 for further development, to include:  obtaining the records for dental treatment received by the Veteran since January 2012; arranging the Veteran to undergo a VA dental examination; and, readjudication of the issues on appeal by the agency of original jurisdiction (AOJ).  The ordered development has been performed and the matter returns to the Board for de novo review.

The issue of the Veteran's entitlement to service connection for a dental disorder for treatment purposes was referred previously by the Board to the AOJ.  That issue was granted in a March 2016 rating decision issued by the St. Louis RO and is not in an appellate status before the Board.

The record reflects that the Veteran was represented previously by Disabled American Veterans.  In July 2016, the Veteran submitted a new VA Form 21-22 in which he appoints Missouri Veterans Commission as his new representative.  The Board recognizes that change in the Veteran's representation.

The issue of the Veteran's entitlement to payment or reimbursement of unauthorized non-VA medical expenses incurred for dental treatment received at Lake Dental Clinic on October 4, 2013; October 8, 2013; October 28, 2013; and. December 5, 2013 has been raised by the record in an April 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran sustained dental and oral trauma during active duty service.

2.  The Veteran lost tooth #9 and sustained damage to tooth #10; however, does not have any other diagnosed dental or oral conditions.

3.  The Veteran's loss of tooth #9 and the damage to tooth # 10 did not result from loss of the maxilla or mandible or any other diagnosable dental condition or process.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a mouth injury for VA disability compensation purposes are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.150 (2015).

2.  The criteria for service connection for a dental disorder, to include damage to the bridge and teeth, for VA disability compensation purposes are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.150 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

A pre-rating letter furnished to the Veteran in February 2012 provided him with notice of the information and evidence needed to substantiate his claims.  Accordingly, VA's duty to notify has been satisfied.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  The February 2012 notice letter also advised the Veteran that his service department records are presumed destroyed.  The Veteran was given an opportunity to provide any service department records in his possession, and also, to participate meaningfully in efforts to reconstruct his service department file.  The Board recognizes that in instances where a veteran's service department records are unavailable, it is under a heightened obligation to carefully consider whether the evidence is in equipoise, and if so, to resolve the matter in the veteran's favor.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

VA has obtained the Veteran's identified and relevant private treatment records and lay statements.  The Veteran was afforded a VA dental examination in October 2015.  An addendum to that examination was obtained from the VA examiner in March 2016.  The examination and accompanying addendum opinion, along with the other evidence of record, are fully adequate for the purpose of determining the nature of the Veteran's dental and oral conditions, and, whether such conditions constitute a compensable VA disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Analysis

The Veteran contends that he has a current dental disability that was caused by trauma to his mouth during service.  As noted above, service connection for treatment purposes was awarded already in a March 2016 rating decision.  Accordingly, the issues on appeal concern only the question of whether the Veteran is entitled to service connection for VA compensation purposes.

Specifically, the Veteran asserts that he was working underneath a vehicle while he was stationed at Ramstein Air Force Base, Germany, when a person who was working above him dropped a wrench which fell and struck him on his mouth.  According to the Veteran, the trauma to his mouth broke his two upper front teeth.  He states that he received dental treatment during service.  The Veteran's assertions are supported by statements in the record from his former spouse, sister, and a service buddy who purports to recall the incident.

Of significance, the Veteran's in-service dental treatment records and other service department records are "fire-related" (i.e., presumed destroyed in a 1973 fire that occurred at the National Personnel Records Center).  Regardless, the Veteran's assertions concerning the described in-service dental trauma are credible, and moreover, are supported by evidence in the record.  The Board concludes that the claimed in-service dental trauma did likely occur.

Records for private post-service dental treatment received by the Veteran from Dr. J.J.M. from 1993 through 2012 show that the Veteran has been followed periodically for treatment of teeth # 8, 9, and 10, to include repair work to re-bond chips from a porcelain crown on tooth #9, and also, to repair and re-cement a dental bridge that involved teeth # 8, 9, and 10.  In February 2011, he was advised by Dr. J.J.M. that recurring chipping from the porcelain crown and damage to the bridge would be best remedied by replacement of the existing bridge.

During an October 2015 VA dental examination, the Veteran reported the aforementioned dental trauma to the examiner, and also, described that injuries sustained from the trauma included loss of his top two front teeth.  Notably, he admitted that he was unaware as to whether he sustained any bony injury, other than to his teeth, in the incident.

On examination, the examiner noted that the Veteran was missing tooth #9 and that tooth # 10 appeared to have been endodontically treated.  Radiological studies revealed severe bone resorption at the former site of tooth #9.  Of importance, the examiner remarked that, although the findings from the examination are consistent with that of traumatic injury as described by the Veteran, there was no evidence of any loss of the body of the maxilla or mandible loss.

In a March 2016 addendum, the VA examiner clarified that bone resorption refers to the natural process by which bone surrounding the area of a lost tooth atrophies or disappears.  According to the examiner, bone resorption may technically be considered as being loss of the maxilla; however, it more specifically refers to the natural loss that occurs over time after a tooth in that area is lost.  Hence, the examiner concludes, the loss of the Veteran's tooth # 9 did not result from loss of substance or body of the maxilla, but rather, was the result of the in-service trauma itself.  According to the VA examiner's explanation then, the bone resorption noted in the Veteran's mouth was itself the result of the tooth loss rather than the cause of it.  Also of significance, the examiner added that there was no evidence in the examination of osteomyelitis, osteoradionecrosis, biophosphenate-related osteonecrosis of the jaws, tumors, neoplasms, or other processes.

The VA examiner's findings, opinions, and rationale are not rebutted by other contrary opinions or evidence in the record, and indeed, appear to be consistent with the facts shown in the record.  The Board assigns the VA examiner's opinions and rationale significant probative weight.

Under VA regulations, compensation is available for certain types of dental and oral conditions that are listed under 38 C.F.R. § 4.150.  Those conditions include loss of whole or part of the mandible, nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of whole or part of the maxilla, nonunion or malunion of the maxilla, loss of the condyloid or coronoid process, or loss of any part of the hard palate.  See 38 C.F.R. § 4.150, Diagnostic Codes (DCs) 9900-9916.

VA compensation may be awarded for loss of teeth, but only if the tooth loss is due to loss of substance of body of maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of the teeth, bone loss through trauma or disease, such as osteomyelitis, must be shown for compensable purposes.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, DC 9913.  In addition, to be compensable, the lost masticatory surface for any tooth cannot be restorable by suitable prosthesis.  Id.  

Based on the foregoing, in order to establish service connection for compensation purposes, it is not enough to show that the teeth were lost due to trauma.  The evidence must demonstrate that the trauma resulted in loss of substance of the maxilla or mandible, which then resulted in the loss of the teeth. VA's General Counsel has held that dental treatment of teeth, even extractions, during service does not constitute dental trauma. See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).

Although the evidence shows that the Veteran has lost tooth #9, such loss was not the result of loss of the maxilla or mandible, loss of bone, or other underlying disease or process.  Also of significance, the record does not show that the Veteran has, in addition to the loss of tooth #9 and damage to tooth #10, a separate or distinct dental condition, to include those listed under 38 C.F.R. § 4.150.

The Board is sympathetic to the Veteran's condition.  Still, where the evidence does not show the existence of a disability for which service connection can be granted, the Veteran's appeals must be denied.


ORDER

Service connection for residuals of a mouth injury for VA disability compensation purposes is denied.

Service connection for a dental disorder, to include damage to the bridge and teeth, for VA disability compensation purposes is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


